Citation Nr: 0413550	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1952 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision issued by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The veteran's sensorineural hearing loss was manifested 
by Level VI hearing in the right ear and Level I hearing in 
the left ear, as of July 2003.    

2.  The veteran's sensorineural hearing loss was manifested 
by Level VIII hearing in the right ear and Level I hearing in 
the left ear, as of February 2000.

3.  There is no evidence that criteria for consideration of 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86(a) and (b) have beet met.


CONCLUSION OF LAW

Criteria for a compensable evaluation have not been met for 
service-connected bilateral sensorineural hearing loss.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 and 4.86 
(2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in August 2001, the RO discussed what the veteran's and VA's 
respective responsibilities are under VCAA.  The letter 
specifically advised the veteran to inform the RO about 
evidence that he wanted to have considered by the RO.  
Further, the Board notes that, through the Statement of the 
Case and two Supplemental Statements of the Case, the veteran 
was notified of what evidence and information are required to 
establish entitlement to a compensable evaluation for 
bilateral hearing impairment, and what evidence and 
information were of record and considered by the RO in 
evaluating the claim.  Further, the November 2003 
Supplemental Statement of the Case set forth VA regulations 
(38 C.F.R. § 3.159) pertaining to the duty to assist the 
veteran.  The Board accordingly finds that VA has fulfilled 
its duty-to-notify obligations consistent with VCAA and 
applicable legal precedent, including Quartuccio v. Principi, 
16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
relevant to the claim, including VA medical center records.  
The veteran was provided VA compensation and pension 
examinations in connection with the claim, and the report of 
these examinations are of record.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  
     
II.  Laws and Regulations Governing Evaluation of 
Sensorineural Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the standard rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85 and Diagnostic Code 6100 (2003).  

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used, which became effective in 
June 1999, for certain defined "exceptional patterns of 
hearing impairment."  It provides as follows: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history in 
determining whether a higher evaluation for a service-
connected disability is warranted.  See generally 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in claims for increased evaluations, current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Accordingly, in such claims, as 
the one here, the Board looks primarily to contemporaneous 
evidence of the extent of the disability claimed. 

III.  Evidence

The report of a VA audiology examination dated in July 2003 
provides that the veteran reported progressively impaired 
hearing, particularly in the right ear.  He has a 23-year 
history of service in the U. S. Air Force, where he 
reportedly had acoustic trauma, civilian work history as a 
mechanic, and semi-annual occupational noise exposure at a 
firing range.  His right ear hearing test results showed 
average decibel losses of 55, 60, 70, 85, and 85 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, with an 
average decibel loss of 75 at 1000, 2000, 3000, and 4000 
Hertz.  The speech discrimination score was 68 percent for 
the right ear.  The left ear hearing test results showed 
average decibel losses of 20, 25, 20, 65, and 80 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, with an 
average decibel loss of 48 at 1000, 2000, 3000, and 4000 
Hertz.  The left ear speech discrimination score was 92 
percent.  The veteran was diagnosed with moderately severe to 
severe sensorineural hearing loss for the right ear.  As for 
the left, the diagnosis was "within normal limits" at 250 
to 2000 Hertz, but moderately severe to profound 
sensorineural hearing loss at 3000 to 8000 Hertz.  

VA audiology consultation notes dated in June 2002 provide 
that the veteran complained of increased hearing impairment 
and difficulty understanding speech.  He reportedly lost 
hearing aids assigned by VA in or around 1991.  The notes 
provide that the veteran would be scheduled for a hearing aid 
evaluation.

Dr. J. B., a private physician who apparently treated the 
veteran for medical concerns unrelated to the issue on 
appeal, including coronary artery disease and diabetes, noted 
in an October 2000 patient evaluation report that the veteran 
is "deaf in his left ear for the most part."  There is no 
further discussion about hearing impairment, and this sole 
reference to hearing impairment apparently was based upon the 
veteran's own accounting of various health concerns.    

Finally, the record contains the report of a VA audiology 
examination dated in February 2000.  Right ear hearing test 
results showed average decibel losses of 55, 55, 55, 75, and 
80 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, 
with an average decibel loss of 66 at 1000, 2000, 3000, and 
4000 Hertz.  The speech discrimination score was 44 percent 
for the right ear.  The left ear hearing test results showed 
average decibel losses of 15, 20, 15, 60, and 70 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, with an 
average decibel loss of 41 at 1000, 2000, 3000, and 4000 
Hertz.  The left ear speech discrimination score was 100 
percent.  The veteran was diagnosed with moderately severe to 
profound sensorineural hearing loss for the right ear.  As 
for the left, the diagnosis was "within normal limits" 
through 2000 Hertz, but steeply sloping moderately severe to 
severe sensorineural hearing loss at 3000 to 8000 Hertz.  
  
IV.  Analysis

Under Table VI of 38 C.F.R. § 4.85, a puretone threshold 
average of 75 (average decibel loss) and a speech 
discrimination score of 68 percent equal Level VI hearing for 
the right ear.  A puretone threshold average of 48 (average 
decibel loss) and a speech discrimination score of 92 percent 
equal Level I hearing for the left ear.  See July 2003 
examination report.  Thus, the right ear is the poorer ear 
for the purposes of hearing loss evaluation under Table VII 
of 38 C.F.R. § 4.85, and under this Table, Level VI (right) 
and Level I (left) hearing assigns a noncompensable 
evaluation.          

The Board notes that a noncompensable rating also would 
result applying the examination scores from February 2000.  A 
puretone threshold average of 66 and a speech discrimination 
score of 44 indicate Level VIII hearing for the right ear.  A 
puretone threshold average of 41 and a speech discrimination 
score of 100 indicate Level I hearing for the left ear.  
Again, the February 2000 test results indicate that the right 
ear is the poorer ear.  Under Table VII, Level VIII (right) 
and Level I (left) hearing assigns a noncompensable rating.
The Board has considered exceptional hearing impairment 
criteria of 38 C.F.R. § 4.86.  Section 4.86(a) applies where 
there is evidence of puretone threshold levels of 55 or 
higher at 1000, 2000, 3000, and 4000 Hertz.  There is such 
evidence for the right ear, but not the left, as of July 
2003.  Accordingly, the Board must apply either Table VI or 
Table VIa (latter based on puretone threshold average only), 
whichever results in a higher Roman numeral.  As noted 
earlier, under Table VI, the veteran had Level VI hearing in 
the right ear as of July 2003.  Using puretone threshold 
average of 75 only, under Table VIa, again, a Level VI 
hearing is assigned for the right ear.  Thus, the same Level 
VI hearing results for the right (poorer) ear under both 
tables, which, under Table VII, amounts to a noncompensable 
rating. 

Finally, Section 4.86(b) does not apply because the audiology 
examination results do not show that puretone threshold 
levels were 30 decibels or more at 1000 Hertz and 70 decibels 
or more at 2000 Hertz for either the left or the right ear.  
See July 2003 and February 2000 audiology examination 
results.    

In light of the foregoing, a compensable rating cannot be 
assigned for bilateral sensorineural hearing loss.  Because 
the preponderance of the evidence is against a compensable 
rating, the benefit-of-reasonable-doubt doctrine is not for 
application here.  38 C.F.R. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability evaluation is denied for service-
connected bilateral sensorineural hearing loss.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



